
	

115 HJ 36 : Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Bureau of Land Management relating to “Waste Prevention, Production Subject to Royalties, and Resource Conservation”.
U.S. House of Representatives
2018-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. J. RES. 36
		IN THE SENATE OF THE UNITED STATES
		February 3, 2017ReceivedJanuary 4, 2018Read twice and referred to the Committee on Energy and Natural ResourcesJOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the Bureau of Land Management relating to Waste Prevention, Production Subject to Royalties, and Resource Conservation.
	
	
 That Congress disapproves the rule submitted by the Bureau of Land Management relating to Waste Prevention, Production Subject to Royalties, and Resource Conservation (published at 81 Fed. Reg. 83008 (November 18, 2016)), and such rule shall have no force or effect.
		
	Passed the House of Representatives February 3, 2017.Karen L. Haas,Clerk.